IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00373-CV

TANYA MARIE COX,
                                                            Appellant
v.

HUNTER WEBB AND ARNOLD GERIK,
                                                            Appellees



                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2016-1337-4


                           MEMORANDUM OPINION


      On November 13, 2017, appellant, Tanya Marie Cox, filed a notice of appeal in this

matter purportedly challenging an order signed by the trial court on October 27, 2017.

However, attached to her notice of appeal is an order signed by the trial court on October

16, 2017, whereby the trial court denied traditional and no-evidence motions for

summary judgment filed by appellee, Arnold Gerik. Additionally, appellant’s notice of

appeal refers to the trial court cause number as 2016-1337-4.
        Nevertheless, after receiving the Clerk’s Record in this matter, we discovered that,

in trial court cause number 2016-1337-4, which is the basis for this appeal, the trial court

granted summary judgment in favor of Gerik on October 27, 2017. However, the trial

court’s October 27, 2017 order did not dispose of appellant’s claims against co-defendant

Hunter Webb. As such, the trial court’s October 27, 2017 order entered in trial court cause

number 2016-1337-4 is not final. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001) (noting that an appeal may be taken only from a final judgment); see also Sultan v.

Mathew, 178 S.W.3d 747, 751 (Tex. 2005) (“To be final for purposes of appeal, a judgment

must dispose of all issues and parties in a case.” (internal citation omitted)).

        On February 6, 2018, we notified appellant by letter that this appeal is subject to

dismissal because appellant appeals from an order that is not final. See TEX. R. APP. P.

42.3, 44.3. We requested a response from appellant showing grounds for continuing the

appeal to be filed within twenty-one days of our February 6, 2018 letter. More than

twenty-one days have passed, and appellant has not filed a response in this case. We

therefore dismiss this appeal for want of jurisdiction. See id. at R. 42.3; see also Sultan, 178
S.W.3d at 751; Lehmann, 39 S.W.3d at 195.




                                                   AL SCOGGINS
                                                   Justice




Cox v. Webb, et al.                                                                      Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 21, 2018
[CV06]




Cox v. Webb, et al.                          Page 3